      Case 4:20-cv-02078-MWB Document 196-1 Filed 11/20/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                    )
DONALD J. TRUMP FOR                 )
PRESIDENT, INC., et al.,            )
                                    )
                    Plaintiffs,     )
                                    )
                                      Civil Action No. 4:20-cv-02078-
      v.                            )
                                      MWB
                                    )
KATHY BOOCKVAR, in her capacity )
                                      Judge Matthew W. Brann
as Secretary of the Commonwealth of )
Pennsylvania, et al.,               )
                                    )
                    Defendants.     )
                                    )


                                      ORDER

      Having considered Plaintiffs’ Renewed Motion for Temporary Restraining

Order and Preliminary Injunction and having reviewed the papers in support of

Plaintiffs’ Motion, together with all opposition thereto;

      IT IS ON THIS _______ day of ____________________, 2020 hereby

ORDERED that Plaintiffs’ Renewed Motion for Temporary Restraining Order and

Preliminary Injunction is DENIED.


                                              Matthew W. Brann, U.S.D.J.
